MEMORANDUM **
Maria Marron-De Bravo, a native and citizen of Mexico, petitions for review of *659the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision denying her motion to terminate proceedings. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Marron-De Bravo’s contention that the agency erred by not requiring the government to take reasonable steps to produce the preparer of the 1-213 for cross-examination fails because she did not provide probative evidence casting doubt on the reliability of the 1-213. See Espinoza v. INS, 45 F.3d 308, 311 (9th Cir.1995) (concluding that alien is not entitled to cross-examine preparer of 1-213 when preparer was INS agent and no evidence contradicted the challenged hearsay).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.